Citation Nr: 1243395	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The decision, in part, denied service connection for left knee patellofemoral syndrome, right knee degenerative joint disease, and degenerative disk disease of the cervical spine.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned at the Winston-Salem RO.  The transcript is of record.


FINDINGS OF FACT

1.  The Veteran has right knee degenerative joint disease and chondromalacia patella that is as likely as not related to his active duty service.

2.  The Veteran has left knee degenerative joint disease and chondromalacia patella that is as likely as not related to his active duty service.

3.  The Veteran has degenerative disk disease of the cervical spine that is as likely as not related to his active duty service.  





CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease and chondromalacia patella was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Left knee degenerative joint disease and chondromalacia patella was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  Degenerative disk disease of the cervical spine was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for right knee degenerative joint disease, left knee patellofemoral syndrome, and degenerative disk disease of the cervical spine.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran asserts that his bilateral knee and cervical spine disabilities are related to his active duty service.  Specifically, he contends that he hurt his knees crawling around under aircraft while serving as an aircraft mechanic.  He further contends that he injured his neck during a motorcycle accident that occurred while he was on active duty.  

As noted above, the Veteran contends that his bilateral knee disabilities are the result of crawling around on concrete floors under aircraft while working as an aircraft mechanic.  

The Veteran's service treatment records indicated that he did complain of both right and knee disorders while in service.  His July 1972 induction examination did not note any complaints of right or left knee disorders.  His knees were noted as within normal limits.  His service treatment records indicated that he had either a motorcycle or bicycle accident in April 1974 for which he was placed on limited duty.  There was, however, no indication in associated treatment records that he injured his knees during the accident.  There is no mention of any knee injury in the service treatment records until his January 1976 separation examination report.  The Veteran noted on his January 1976 medical history report that he had a "trick" or locked knee.  He further reported that both of his knees "grate[d]" and that his right knee "locked" sometime between 1974 and 1975 but he did not seek treatment.  

Post-service treatment records first note complaints of knee problems in a July 1996 private treatment record which notes pain and swelling in the left knee.  He reported he had knee pain for the previous seven to ten days, but prior to that had experienced pain, intermittent swelling, and discomfort for the past 20 years since a bicycle accident.  He reported swelling and locking of his knees.  The private examiner diagnosed probable joint effusion and possible lateral degenerative changes with no fracture or sublimation.  



The Veteran again sought treatment for his knees in April 2007.  It was noted he had credits with difficulty squatting, sitting, and kneeling.  An x-ray associated with the examination revealed right knee mild osteoarthritis and small joint effusion.  

The Veteran was afforded a VA examination in January 2008.  He reported that his knees were messed up from kneeling on concrete and in a motorcycle accident during service.  He reported intermittent, moderate, achy, anterior pain in his bilateral knees.  Upon examination, the Veteran exhibited limitation of motion bilaterally.  X-rays associated with the examination revealed minimal early changes of arthritis at the patellofemoral and medial joint spaces in the left knee and degenerative joint disease in the right knee.  The Veteran was diagnosed with right knee degenerative joint disease and left knee patellofemoral syndrome.  After reviewing the record, the examiner determined that the Veteran's bilateral knee condition was less likely as not related to the knee complaints in service.  The examiner further explained that although the knees were mentioned at the time of discharge, there was no continuity of care to indicate ongoing problems.  In this regard, he noted the first post service complaint was in 1996, 20 years after the Veteran was separated from service and there were no notes from an orthopedic specialist at that time to provide more information as to when his chronic knee problems began.  

In contrast to the VA opinion, the Veteran's private treating physician, in a September 2008 letter, noted he had treated the Veteran since 1996 for chronic knee conditions.  The examiner noted that the Veteran reported pain that had been present for approximately 20 years prior since the time the Veteran was in service.  He further noted the Veteran's statements should be taken at face value and as such, in his opinion it was more likely than not, a portion of the Veteran's chronic knee pain was related to his military service.  The examiner further noted that chronic knee pain was often due to past injury and use from many years prior.  A December 2008 treatment record from another private examiner noted the Veteran complained of increasing bilateral knee pain.  He reported his knee pain was due to spending a lot of time working on his knees, crawling around under aircraft, and from a 1974 motorcycle accident.  X-rays taken in conjunction with the examination revealed early degenerative changes in the patellofemoral joints with a subtle lucency over the lateral femoral condyle that was likely an osteochondral defect on the lateral side.  He was diagnosed with mild osteoarthritis with chondromalacia patella and possible early chondral loss bilaterally.  The examiner opined that the underlying cause to the Veteran's knee arthritis was more likely than not his time on his knees crawling around.  He further stated it was definitely a contributing factor that more likely than not began the degenerative process, particularly that in the patellofemoral joints.   

With regard to the Veteran's claim for cervical spine, the Veteran contends that he injured his neck in the April 1974 motorcycle accident and that his current cervical spine issues are residuals of that injury.  

The Veteran's service treatment records indicated that he did complain of neck pain following a trail bike motorcycle accident in April 1974.  His July 1972 induction examination did not note any complaints of a cervical spine disorder.  His cervical spine was noted as within normal limits.  His service treatment records indicated that he had a motorcycle accident in April 1974 for which he was placed on limited duty.  The associated records noted that the Veteran complained of neck pain and paresthesias in both arms.  X-rays associated with the incident revealed a normal neck.  The Veteran was diagnosed with traction injury of the brachial plexus.  Additionally, a July 1975 treatment note indicated that he hit his head after flipping over his skis while water skiing.  The January 1976 separation examination report, as well as the medical history report, was silent for complaints of neck pain or any other cervical spine issues.   

Post-service records indicated that the Veteran sought care for left neck spasm in September 1998.  He stated that he worked on a machine which caused him to have to frequently move his neck leading to whip-lash type injuries.  He had some limitation of motion and was diagnosed with neck spasm and stiffness.  A September 1998 x-ray report revealed findings suggestive of degenerative joint disease at C3-4 and C5-6.  



The Veteran was afforded a VA examination in January 2008.  He reported that since his in-service motorcycle accident he had experienced intermittent, moderate, achy pain in his neck.  He stated that flare-ups caused stiffness.  He did not have incapacitating episodes.  He reported numbness and paresthesias in forearms, bilaterally.  Upon examination he exhibited limitation of motion.  X-rays associated with the examination revealed degenerative disk disease.  He was diagnosed with degenerative disease of the cervical spine.  The examiner did not provide a nexus opinion at the time of the examination.  As such, an addendum opinion was requested in April 2008.  The addendum opinion noted there was no evidence of chronicity within the service treatment records, as indicated by the lack of any complaints of cervical spine pain in the separation examination.  Indeed, the examiner noted, there was no evidence of any significant problems following the accident until September 1998.  Finally the examiner noted that he was unable to comment with regard to whether the Veteran's current neck problems were associated with his in-service motorcycle accident without resorting to speculation.  

Subsequently, in July 2008 a statement was provided by a VA examiner that noted, after a review of military records supplied by the Veteran, that in her opinion his neck pain is at least as likely as not related to his military service.  The examiner noted that the military records mentioned a trail bike accident with treatment for a neck injury with a negative cervical spine x-ray at the time of the accident. 

For the issues on appeal, there are two sets of conflicting medical opinions with respect to the etiological basis for the Veteran's bilateral knee and cervical spine disabilities.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Notably, the January 2008 VA examiner was able to review the evidence in the claims file while it does not appear that private examiners or the July 2008 VA examiner had access to the claims file, although the July 2008 VA examiner noted that she had reviewed military records supplied by the Veteran.  Even so, the Court 



has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It appears that the September and December 2008 private opinions as well as the opinion of the July 2008 VA examiner are based on an accurate history, particularly as it relates to his likely duties and the noted motorcycle accident in service.  Although the September 2008 and December 2008 private examiners did not review the claims file, they were personally involved in much of the Veteran's treatment for his knees during the relevant time period.  With regard to the July 2008 VA examiner, she noted that she did review the Veteran's military records.  Thus, the Board does not find these opinions to be less persuasive solely because there was no claims file review.

The January 2008 VA examiner opined that the Veteran's bilateral knee disabilities were not the result of his military service because there was a lack of continuity of care.  In contrast, the September and December 2008 private examiners both attributed the Veteran's bilateral knee disabilities to his active duty service.  The September 2008 private examiner noted that many chronic knee disabilities are the result of injury and misuse from many years prior.  The December 2008 private examiner noted that the underlying cause to the Veteran's knee arthritis was more likely than not his time crawling on his knees which began the degenerative process in his patellofemoral joints.  As such both private examiners provided opinions with supporting rationale.  

With regard to the Veteran's claim for a cervical spine disorder, the January 2008 VA examiner was unable to provide a nexus opinion without resorting to speculation although he noted the amount of time after separation before the Veteran's initial post service complaint of neck pain.  The examiner did not note any other explanation for the negative nexus opinion.  In contrast, the July 2008 VA examiner's statement referred to the service treatment record that noted the treatment of a neck injury following a motorcycle accident.  

The September and December 2008 private examiners' opinions and the July 2008 VA examiner's opinions are found to be competent and credible.  The Board finds that these opinions are the most persuasive medical evidence addressing the etiology of the Veteran's bilateral knee.  The examiners provide a full and complete rationale for their opinions.  While the January 2008 VA examiner, to include the April 2008 addendum, provided a rationale based primarily on the length of time between separation and initial post service treatment.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the September and December 2008 private examiners as well as the July 2008 VA examiner's opinions are based upon competent and credible rationale, the Board finds that the opinions are the most probative with regard to the etiology of the Veteran's knee disorders and degenerative disk disease of the cervical spine.  

In any case, the positive nexus opinions are no less compelling than the negative VA opinions.  In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of whether the Veteran's right knee degenerative joint disease and chrondromalacia patella, left knee degenerative joint disease and chrondromalacia patella, and degenerative disk disease of the cervical spine had their onset during military service.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral knee and cervical spine disabilities as likely as not had their clinical onset during active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for right knee disorder, left knee disorder, and degenerative 

disk disease of the cervical spine, is warranted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for a right knee degenerative joint disease and chrondromalacia patella is granted.

Service connection for a left knee degenerative joint disease and chrondromalacia patella is granted.

Service connection for degenerative disk disease of the cervical spine is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


